MEMORANDUM **
Manuel Mota-Gonzalez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ *462(“BIA”) order denying his motion to reopen removal proceedings.
Petitioner has waived any challenge to the BIA’s order denying his motion to reopen by failing to raise any arguments related to the BIA’s dispositive determination that the motion to reopen was untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996). We lack jurisdiction to review the agency’s decision not to exercise its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.